Case 2:19-cv-02412-DRH-AYS Document 23 Filed 04/29/20 Page 1 of 19 PageID #: 98



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X
 JOHN MARTIR,

                                    Plaintiff,                         REPORT AND
                                                                       RECOMMENDATION
                  -against-                                            CV 19-2412 (DRH)(AYS)

 HUNTINGTON PROVISIONS INC.
 and DAVID MOSS,

                                     Defendants.
 -----------------------------------------------------------------X
 ANNE Y. SHIELDS, United States Magistrate Judge:

         Before the Court, on referral from the Honorable Denis R. Hurley for Report and

 Recommendation, is Plaintiff John Martir’s (“Plaintiff” or “Martir”) motion for default

 judgment, pursuant to Federal Rule of Civil Procedure 55. (Docket Entry (“DE”) [19].) By way

 of a Complaint filed on April 25, 2019, Plaintiff commenced this action against Defendants

 Huntington Provisions Inc. (“Huntington Provisions”) and David Moss (“Moss”) (collectively,

 “Defendants”), pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”),

 and the New York Labor Law (“NYLL”), alleging that Defendants failed to pay him overtime

 compensation for all hours worked in excess of forty hours per week, failed to provide him

 spread of hours compensation, failed to provide him with a wage notice at the time of hiring, and

 failed to provide him with accurate and complete wage statements with his weekly paychecks.

 (Compl., DE [1].) Defendants did not answer or otherwise move with respect to the Complaint.

         Plaintiff amended his Complaint on July 18, 2019. (DE [6].) After Defendants failed to

 answer or otherwise respond to Plaintiff’s Amended Complaint, the Clerk of the Court entered a

 notation of default against Huntington Provisions on October 22, 2020, (DE [14]), and against

 Moss on October 24, 2020. (DE [16].) On January 23, 2020, Plaintiff filed the within motion



                                                         1
Case 2:19-cv-02412-DRH-AYS Document 23 Filed 04/29/20 Page 2 of 19 PageID #: 99



 for default judgment, (DE [19]), which Judge Hurley referred to this Court for a recommendation

 as to whether it should be granted and the appropriate amount of damages, costs and fees, if any,

 to be awarded. (Order of Hurley, J., dated Jan. 24, 2020.) For the following reasons, this Court

 respectfully recommends that Plaintiff’s motion for default judgment be granted and that

 damages be awarded as set forth herein.

                                           BACKGROUND

        Plaintiff, a former employee of Defendants, was employed as a driver’s helper delivering

 Boar’s Head deli products by truck to grocery stores and supermarkets in Brooklyn, the Bronx

 and Long Island from approximately June 4, 2018 until on or about March 8, 2019. (Am.

 Compl. ¶¶ 18-19; Martir Aff. ¶¶ 3-4.) Defendant Huntington Provisions is a domestic

 corporation that sells and delivers Boar’s Head deli products to grocery stores and supermarkets.

 (Am. Compl. ¶¶ 6-7.) Defendant David Moss (“Moss”) is the owner and operator of Huntington

 Provisions. (Id. ¶ 9.) Moss is responsible for the daily operations of Huntington Provisions,

 including the payment of wages to Plaintiff. (Id. ¶ 10; Martir Aff. ¶¶ 5-6.)

        Throughout his employment with Defendants, Plaintiff typically worked five days per

 week, for ten to fifteen hours per day. (Am. Compl. ¶¶ 22-23; Martir Aff. ¶ 8.) Plaintiff

 regularly worked on Mondays and Thursdays from 2:30 a.m. to approximately 12:30 p.m., on

 Tuesdays from 2:30 a.m. to approximately 5:30 p.m., on Wednesdays from 12:00 a.m. to

 approximately 1:00 p.m., and on Fridays from 3:00 a.m. to approximately 3:00 p.m. (Am.

 Compl. ¶ 23; Martir Aff. ¶ 9.) Plaintiff routinely worked sixty hours per week for Defendants.

 (Am. Compl. ¶ 22-23.)

        Defendants paid Plaintiff $300.00 in cash each week and $756.50 by direct deposit to his

 bank account every two weeks. (Id. ¶ 24; Martir Aff. ¶¶ 11-12.) Except for his last week of



                                                  2
Case 2:19-cv-02412-DRH-AYS Document 23 Filed 04/29/20 Page 3 of 19 PageID #: 100



 employment, Plaintiff was paid a total of $678.25 per week regardless of the number of hours he

 worked. (Id. ¶ 25; Martir Aff. ¶ 12.)

        Defendants did not provide Plaintiff with a notice and acknowledgement of his wage rate

 upon his hire. (Am. Compl. ¶ 28; Martir Aff. ¶ 7.) Similarly, Defendants did not provide

 Plaintiff with accurate wage statements each pay period. (Am. Compl. ¶ 27; Martir Aff. ¶ 7.)

 While Plaintiff did receive pay stubs with his paychecks, they did not state all of the hours

 Plaintiff worked each week or all of the wages he was actually owed. (Am. Compl. ¶ 27; Martir

 Aff. ¶ 7.) Finally, Defendants did not post required notices regarding payment of minimum

 wages and overtime. (Am. Compl. ¶ 26.)

        Plaintiff commenced the within action on April 25, 2019, alleging violations of the FLSA

 and the NYLL. Plaintiff seeks unpaid overtime wages pursuant to both statutes. Plaintiff also

 asserts claims pursuant to Sections 195(1) and 195(3) of the NYLL for Defendants’ failure to

 provide him with written wage notices and written wage statements, as required by the statute.

 Finally, Plaintiff seeks unpaid spread of hours compensation pursuant to the NYLL. Plaintiff

 seeks damages in the amount of $22,616.00, (Martir Aff. ¶ 15.), as well as attorney’s fees in the

 amount of $7,650.00 and costs in the amount of $555.00, for a total damages application of

 $30,821.00.

                                           DISCUSSION

 I.     Legal Standard

        A.      Standard for Entering a Judgment of Default

                Rule 55 of the Federal Rules of Civil Procedure employs a two-step process

 before entering a judgment of default against a party that fails to respond or defend. See Fed. R.

 Civ. P. 55; see also Romero v. Floris Constr., Inc., No. 1:16-CV-4282, 2017 WL 5592681, at *2



                                                  3
Case 2:19-cv-02412-DRH-AYS Document 23 Filed 04/29/20 Page 4 of 19 PageID #: 101



 (E.D.N.Y. Nov. 20, 2017). First, the party seeking a judgment of default must ascertain a

 certificate of default from the Clerk of the Court. See Fed. R. Civ. P. 55(a). After the Clerk

 issues a certificate, the moving party then requests an entry of a judgment of default. See id. at

 55(b); see also Coley v. Vannguard Urban Improvement Ass’n, Inc., No. 12-CV-5565, 2018 WL

 1513628, at *2 (E.D.N.Y. Mar. 27, 2018), as amended (Mar. 29, 2018). All of the well-pleaded

 factual allegations in the complaint pertaining to liability are deemed to be true. See Qiu Hua

 Tan v. Voyage Express Inc., No. 15 CV 6202, 2017 WL 2334969, at *2 (E.D.N.Y. May 25,

 2017) (citing Greyhound Exhibitgroup v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (E.D.N.Y.

 1992)). However, it is up to the court to determine whether the unchallenged facts constitute a

 legitimate cause of action. See Gunawan v. Sake Sushi Rest., 897 F. Supp. 2d 76, 83 (E.D.N.Y.

 2012).

          B.    Standard Required Under the FLSA

                In order to establish liability under the FLSA, the plaintiff must prove either

 individual liability or enterprise liability. See Leon v. Chen, No. 16-CV-480, 2017 WL 1184149,

 at *4 (E.D.N.Y. Mar. 29, 2017). Individual liability applies to any individual “engaged directly

 in interstate commerce or in the production of goods for interstate commerce.” Coley, 2018 WL

 1513628, at *3 (quoting Tony & Susan Alamo Found. v. Sec’y of Labor, 471 U.S. 290, 295 n.8

 (1985)). On the other hand, enterprise liability applies to entities that: “(1) perform related

 activities “for a common business purpose”; (2) have “employees engaged in commerce or in the

 production of goods for commerce, or . . . employees handling, selling, or otherwise working on

 goods or materials that have been moved in or produced for commerce by any person”; and (3)

 have an “annual gross volume of sales made or business done [ ] not less than $500,000.” Coley,

 2018 WL 1513628, at *3 (quoting 29 U.S.C. § 203(r)–(s)) (alteration in original).



                                                   4
Case 2:19-cv-02412-DRH-AYS Document 23 Filed 04/29/20 Page 5 of 19 PageID #: 102



        An employee is “any individual employed by an employer.” 29 U.S.C. § 203(e)(1).

 Here, Plaintiff demonstrates this by alleging in his Complaint that he is employed by Defendants.

 See Garcia v. Badyna, No. 13-CV-4021, 2014 WL 4728287, at *5 (E.D.N.Y. Sept. 23, 2014)

 (stating that since plaintiff alleged in his complaint that he is an employee as defined by the

 FLSA, for purposes of the default, he qualifies as an employee); see also Compl. ¶¶ 12, 18.

        Furthermore, Plaintiff has shown in the Complaint that Huntington Provisions is an

 enterprise engaged in interstate commerce and has employees handling, selling or otherwise

 working on goods or materials that have been moved in or produced in commerce. See 29

 U.S.C. § 203(s)(1)(A)(i)-(ii); see also Compl. ¶¶ 12, 15-17. In the course of his work, Plaintiff

 used trucks, gasoline, oil and truck repair parts to deliver Defendants’ products, many of which

 originated outside the State of New York. See Compl. ¶ 17. Moreover, the very products

 Plaintiff delivered on behalf of Defendants were manufactured with ingredients from other

 states, and the condiments delivered to Defendants’ customers came from outside New York.

 See id. Plaintiff has also alleged in the Complaint that the Corporate Defendants have an annual

 gross revenue of at least $500,000. See Compl. ¶ 16.

        Moreover, Moss is an employer under the FLSA. An employer is “any person acting

 directly or indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. §

 203(a). The Second Circuit has employed a multifactor test in determining whether one qualifies

 as an employer for purposes of liability. See Coley, 2018 WL 1513628, at *4. These factors

 include “whether the alleged employer (1) had the power to hire and fire the employees, (2)

 supervised and controlled employee work schedules or conditions of employment, (3)

 determined the rate and method of payment, and (4) maintained employment records.” Id.

 (quoting Carter v. Dutchess Cmty. Coll., 735 F.2d 8 (2d Cir. 1984)). In this case, Moss hired and



                                                   5
Case 2:19-cv-02412-DRH-AYS Document 23 Filed 04/29/20 Page 6 of 19 PageID #: 103



 fired employees, set work schedules, and determined the rate of payment. See Compl. ¶ 10. As

 a result, Moss is deemed to be an employer under the FSLA.

        C.      Standard Required Under the NYLL

                The NYLL “is the state analogue to the federal FLSA,” and, as such, it “echoes

 the FLSA in compensation provisions regarding overtime and minimum wage requirements.”

 Rodriguez v. Ridge Pizza Inc., No. CV 16-0254, 2018 WL 1335358, at *7 (E.D.N.Y. Mar. 15,

 2018) (quoting D’Arpa v. Runway Towing Corp., No. 12-CV-1120, 2013 WL 3010810, at *18

 (E.D.N.Y. June 18, 2013)). As a result, once liability is established under the FSLA, courts will

 routinely impose liability for NYLL violations. See Guardado v. 13 Wall St., Inc., No. 15-CV-

 2482, 2016 WL 7480358, at *5 (E.D.N.Y. Dec. 2, 2016), adopted by, 2016 WL 7480363

 (E.D.N.Y. Dec. 29, 2016). Therefore, since Plaintiff is considered an employee and Defendants

 are considered employers under the FLSA, they are also deemed to be so under the NYLL.

        Additionally, the NYLL requires that an employer furnish each employee with a notice

 and acknowledgement of his or her wage rate upon hire, see N.Y. Labor Law § 195(1), as well as

 an accurate wage statement setting forth the hours worked, rate of pay, and total hours worked

 each pay period. See N.Y. Labor Law § 195(3). Plaintiff proffers that Defendants failed to

 provide this information. See Compl. ¶¶ 27-28. For this reason, Plaintiff has alleged violations

 of Sections 195(1) and 195(3) of the NYLL.

        Finally, the NYLL provides that employees shall receive “spread of hours pay,” which

 entitles employees to an extra hour of pay (at the basic minimum hourly rate) for each day in

 which the interval between the beginning and the end of the workday is longer than twelve hours

 where: “(a) the spread of hours exceeds 10 hours; or (b) there is a split shift; or (c) both

 situations occur.” 12 N.Y.C.R.R. § 142-2.4. The spread of hours pay has been determined to



                                                   6
Case 2:19-cv-02412-DRH-AYS Document 23 Filed 04/29/20 Page 7 of 19 PageID #: 104



 only apply “to those employees making minimum wage and not to those making more than

 minimum wage.” Shu Qin Xu v. Wai Mei Ho, 111 F. Supp. 3d 274, 281 (E.D.N.Y. 2015)

 (citation omitted).

 II.    Damages

        A.      Standard Applicable to a Damages Award Following Default Judgment

                Unlike allegations pertaining to liability and proximate cause, allegations set forth

 in connection with damages are not deemed admitted on account of a defendant’s default. See,

 e.g., Greyhound Exhibitgroup, 973 F.2d at 158; Olvera v. Los Taquitos Del Tio Inc., No. 15 Civ.

 1262, 2015 WL 3650238, *1 (E.D.N.Y. June 11, 2015); Guaman v. Krill Contracting, Inc., No.

 14-CV-4242, 2015 WL 3620364, at *2 (E.D.N.Y. June 9, 2015). Instead, a plaintiff seeking

 damages from a defaulting defendant must prove entitlement to damages to a “reasonable

 certainty.” Olvera, 2015 WL 3620364, at *1. Reasonable certainty means that “damages may

 not be merely speculative, possible or imaginary, but . . . directly traceable to the breach, not

 remote or the result of other intervening causes.” Credit Lyonnais Sec. (USA) Inc. v. Alcantara,

 183 F.3d 151, 153 (2d Cir. 1999). While the party seeking damages is entitled to all reasonable

 inferences from the evidence it offers, a court must “ensure that there is a basis for the damages

 sought by a plaintiff before entering judgment in the amount demanded.” Avelar v. Quiros, Inc.,

 No. 13-CV-7017, 2015 WL 1247102, at *5 (E.D.N.Y. Mar. 18, 2015); Rodriguez v. Almighty

 Cleaning, Inc., 784 F. Supp. 2d 114, 125 (E.D.N.Y. 2011) (citing Au Bon Pain Corp. v. Artect,

 Inc., 653 F.2d 61, 65 (2d Cir.1981)).

        The court determining damages has the discretion to hold an evidentiary hearing. See

 Fed. R. Civ. P. 55(b)(2); see also Castellanos v. Deli Casagrande Corp., No. CV 11-245, 2013

 WL 1207058, at *3 (E.D.N.Y. Mar. 7, 2013), adopted by, 2013 WL 1209311 (E.D.N.Y. Mar. 25,



                                                   7
Case 2:19-cv-02412-DRH-AYS Document 23 Filed 04/29/20 Page 8 of 19 PageID #: 105



 2013). Such a hearing is not required, however, so long as documents submitted, such as

 detailed affidavits, allow the court to conduct an inquiry sufficient to establish damages to a

 reasonable certainty. See Avelar, 2015 WL 1247102, at *7. Where there has been a default in a

 case alleging wage violations, the plaintiff’s recollection and estimation of the hours worked are

 presumed correct and are often sufficient to support a damages award. See e.g., Rodriguez, 784

 F. Supp. 2d at 126; Yin v. Kim, No. 07-CV-1236, 2008 WL 906736, at *3 (E.D.N.Y. Apr. 1,

 2008).

          B.    Overtime Wages

                Under the FLSA, an employee is entitled to recover “the amount of their unpaid

 minimum wages, [and/] or their unpaid overtime compensation.” 29 U.S.C. § 216(b). Like the

 FLSA, the NYLL provides that an employee is entitled to recover unpaid minimum wages and

 overtime. See 12 N.Y.C.R.R. §§ 142-2.2-2.4. Unpaid overtime wages are calculated by

 multiplying the wage rate by 0.5 to determine the amount owed per hour for every hour over 40

 hours worked. See 29 U.S.C. § 207(a)(1). That amount is then multiplied by the number of

 hours of overtime worked per week to yield a sum of weeks of overtime pay owed. The totals

 for each week are then aggregated to calculate the total amount of overtime wages owed.

 See Mendez v. Casa Blanca Flowers, Ltd., No. 12-CV-5786, 2014 WL 4258943, at * 3

 (E.D.N.Y. July 8, 2014), adopted by, 2014 WL 4258988 (E.D.N.Y. Aug. 27, 2014). “Even when

 wages exceed the minimum prescribed by Congress, [employers] must respect the statutory

 policy of requiring the employer to pay one and one-half times the regularly hourly rate for all

 hours actually worked in excess of [forty].” Avelar, 2015 WL 1247102, at *5 (quoting Walling

 v. Helmerich & Payne, Inc., 323 U.S. 37, 42 (1944)) (alterations in original).




                                                  8
Case 2:19-cv-02412-DRH-AYS Document 23 Filed 04/29/20 Page 9 of 19 PageID #: 106



        While both the federal and state statutory schemes place the burden of showing hours

 worked on the employee, see Avelar, 2015 WL 1247102, at *6, the employer is charged with

 maintaining accurate records of an employee’s hours. See Guaman, 2015 WL 362036, at *7.

 When the employer’s records are inadequate, an employee may meet his burden of showing

 hours worked by producing “sufficient evidence to show the amount and extent of that work as a

 matter of just and reasonable inference.” Rivera v. Ndola Pharmacy Corp., 497 F. Supp. 2d 381,

 388 (E.D.N.Y. 2007).

        C.     Liquidated Damages

               Both federal and New York state law provide for enhanced damages equivalent to

 100% of the total amount of the wages found to be due. As to such enhanced damages, federal

 law places the burden of establishing that liquidated damages should not be awarded on the

 employer. See Reich v. S. New England Telecomm. Corp., 121 F.3d 58, 71 (2d Cir.1997).

 Under state law, willfulness is established where employers voluntarily underpay employees.

 See Moon v. Kwon, 248 F. Supp. 2d 201, 235 (S.D.N.Y. 2002). These standards have been

 recognized to be essentially the same. See id. Where, as here, the employer defaults, an award

 of liquidated damages is appropriate. See Guaman, 2015 WL 3620364, at *10.

        D.     Wage Theft Prevention Act Damages

               Under the NYLL, employers are required to furnish their employees with a notice

 and acknowledgement of the employee’s wage rate at the time of hire. See N.Y. Labor Law §

 195(1). Employers are also required to furnish their employees with accurate, specifically

 enumerated wage statements each pay period. See N.Y. Lab. Law § 195(3). Plaintiff seeks to

 recover damages for Defendants’ failure to provide accurate wage statements and annual wage

 notices as required by New York’s Wage Theft Prevention Act (“WTPA”). As Plaintiff asserts



                                                 9
Case 2:19-cv-02412-DRH-AYS Document 23 Filed 04/29/20 Page 10 of 19 PageID #: 107



  he was never given a proper wage notice or a proper wage statement during the course of his

  employment, he is entitled to WTPA damages.

         E.      Spread of Hours Damages

                 As noted, the NYLL provides that if the length of time between the beginning and

  end of an employee’s workday (or the employee’s “spread of hours”) surpasses ten hours, the

  employer must pay the employee an additional hour of pay at the minimum wage. Gamero v.

  Koodo Sushi Corp., 272 F. Supp. 3d 481, 500 (S.D.N.Y. 2017) (quoting 12 N.Y.C.R.R. § 146-

  1.6; see also Pineda v. Tokana Café Bar Restorant Inc., No. 16-CV-1155, 2017 WL 1194242, at

  *3 (S.D.N.Y. Mar. 30, 2017). Plaintiff contends that Defendants never paid him the spread of

  hours pay he was entitled to during the course of his employment.

         F.      Facts Necessary to Plead a Claim for Wages and Overtime Damages

                 In view of the fact that it is Plaintiff’s burden to prove entitlement to damages to a

  “reasonable certainty,” this Court must consider the nature of the proof required to prove such

  damages where, as here, a plaintiff seeks overtime damages. The Second Circuit has spoken

  explicitly as to the level of pleading required to state a claim for overtime wages. See Lundy v.

  Catholic Health Sys. of Long Island Inc., 711 F.3d 106, 114 (2d Cir. 2013); Nakahata v. New

  York–Presbyterian Healthcare Sys., Inc., 723 F.3d 192, 200 (2d Cir. 2013); Dejesus v. HF

  Mgmt. Servs., LLC, 726 F.3d 85, 88 (2d Cir. 2013).

         Similar to the “reasonable certainty” standard required to prove entitlement to default

  damages, the Second Circuit has held that a plaintiff seeking to state a claim for overtime wages

  must plead facts sufficient to support a “reasonable inference” that he worked more than forty

  hours in a given week. See Dejesus, 726 F.3d at 90. While such hours need not be pled with

  exact “mathematical precision,” a plaintiff seeking overtime wages is required to draw from his



                                                   10
Case 2:19-cv-02412-DRH-AYS Document 23 Filed 04/29/20 Page 11 of 19 PageID #: 108



  “memory and experience” when pleading hours worked. Id. Facts thus drawn from memory

  must provide “sufficient detail about the length and frequency” of hours worked so as to

  “support a reasonable inference that [plaintiff] worked more than forty hours in a given week.”

  Id. The pleading of such factual context allows a plaintiff to “nudge [his] claim ‘from

  conceivable to plausible.” Id. (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

  (2007)); see also Lundy, 711 F.3d at 114 n.7 (stating that an approximation of overtime hours

  worked, while “not needed in all cases,” may “help draw a plaintiff’s claim closer to

  plausibility”).

          With these pleading standards in mind, the Court turns to consider the issues referred to

  this Court for report and recommendation, i.e., whether Plaintiff has sufficiently pled his claims

  under the FLSA and the NYLL, and, if so, the amount of damages to be awarded.

  III.    Calculation of Plaintiff’s Wage and Hour Damages

          A.        Unpaid Overtime and Liquidated Damages

                    Plaintiff’s overtime claims are supported by the Complaint and declaration

  allegations referred to above. Plaintiff’s declaration recalls both the dates and hours worked. It

  also recalls his weekly wage. The Court has considered the allegations set forth above and holds

  that those allegations do, in fact, rise to the level of pleading required by the Second Circuit, and

  are therefore sufficient for this Court to make a reasonably specific determination as to damages.

          As to overtime wages, Plaintiff is entitled to 100% of all overtime wages owed. Plaintiff

  states that he regularly worked five days per week – Monday to Friday – anywhere from ten to

  fifteen hours per day, throughout the course of his employment. (Am. Compl. ¶¶ 22-23; Martir

  Aff. ¶¶ 8-9.) These shifts resulted in Plaintiff working sixty hours per week for Defendants,

  twenty of which should have been compensated at one and one-half times his regular rate of pay.



                                                    11
Case 2:19-cv-02412-DRH-AYS Document 23 Filed 04/29/20 Page 12 of 19 PageID #: 109



  (Am. Compl. ¶ 22; Martir Aff. ¶ 9.) During the course of his employment, Plaintiff was paid

  $678.25 per week, regardless of the number of hours he worked. (Am. Compl. ¶ 25; Martir Aff.

  ¶ 12.) Taking into account the statutes of limitation under the FLSA and the NYLL, Plaintiff

  may recover unpaid overtime compensation for the work he performed for Defendants from June

  2018 through March 2019. Therefore, the overtime pay due to Plaintiff is $4,510.00, as set forth

  below. 1



       Time Period      Number of  Hourly     Overtime Owed                   Overtime Wages Due
                         Weeks    Rate of Pay   per week
  06/04/2018-12/31/2018    30       $16.95       $112.75                            $ 3,382.50
  01/01/2019-03/08/2019    10       $16.95       $112.75                            $ 1,127.50


         Plaintiff is also entitled to 100% in liquidated damages on his overtime

  compensation claim. As such, Plaintiff is entitled to $4,510.00 in actual damages and a like

  amount in liquidated damages, for a total of $9,020.00.

         B.      WTPA Damages

                 Since February 27, 2015, the WTPA mandates that “[a]ny employee not provided

  [a wage] notice within ten business days following their first day of employment, ‘may recover

  in a civil action damages of fifty dollars for each work day that the violations occurred or

  continue to occur, but not to exceed a total of five thousand dollars, together with costs and

  reasonable attorney’s fees.” Rodriguez, 2018 WL 1335358, at *9 (quoting Kim v. 511 E. 5th St.,

  LLC, 133 F. Supp. 3d 654, 661 (S.D.N.Y. 2015)) (first alteration in original); see also N.Y.



  1
         The damages calculations in Plaintiff’s Motion for Default Judgment and Plaintiff’s
  Affidavit are incorrect. The Court will recommend that damages be awarded based on the
  numbers calculated throughout this Report and Recommendation.


                                                   12
Case 2:19-cv-02412-DRH-AYS Document 23 Filed 04/29/20 Page 13 of 19 PageID #: 110



  Labor. L. § 198(1-b). Plaintiff states that he worked five days per week for a period of

  approximately forty weeks since February 27, 2015, during which he never received written

  notice of his pay. (Am. Compl. ¶ 48; Martir Aff. ¶ 7.) This amounts to approximately two

  hundred days, which amounts to more than the maximum amount of damages permitted under

  the WPTA. Therefore, this Court recommends awarding Plaintiff the maximum allowable

  amount of damages of $5,000 for Defendants’ record keeping violations, pursuant to Section

  195(1) of the NYLL.

         Moreover, since April 9, 2011, the WPTA also requires employers to provide employees,

  with every payment of wages, a statement that lists the dates of work covered by the payment of

  wages, the employee’s and the employer’s names, the address and phone number of the

  employer, the employee’s rate of pay, “whether paid by the hour, shift, day, week, salary, piece,

  commission, or other,” gross wages, deductions, allowances, if any, and net wages. N.Y. Labor

  L. § 195(3). “[T]he statement shall [also] include the regular hourly rate or rates of pay; the

  overtime rate or rates of pay; the number of regular hours worked, and the number of overtime

  hours worked.” Id. Prior to February 27, 2015, “[t]he WPTA entitled employees to recover

  statutory damages for violations of the wage statement requirement of $100 per work week, not

  to exceed $2,500.” Id. After February 27, 2015, the WPTA entitles a plaintiff to recover $250

  for each work day that the violation occurred, not to exceed $5,000. See N.Y. Labor L. § 198(1-

  d). Here, Plaintiff states that although Defendants provided him with wage statements or

  paystubs during his employment, they did not reflect the actual number of hours he worked per

  week or the actual amount of wages he was paid. (Am. Compl. ¶ 51; Martir Aff. ¶ 7.)

  Accordingly, this Court recommends awarding Plaintiff the statutory maximum of $5,000 for

  Defendants’ violation of Section 195(3) of the NYLL.



                                                   13
Case 2:19-cv-02412-DRH-AYS Document 23 Filed 04/29/20 Page 14 of 19 PageID #: 111



         C.      Spread of Hours Damages

                 Since Plaintiff worked more than ten hours per day three days per week during the

  course of his employment, as reflected in his Amended Complaint and his affidavit, he is entitled

  to spread of hours pay. (Am. Compl. ¶ 23; Martir Aff. ¶ 9.) For 2018, Plaintiff should have

  been paid $11 per hour for three hours per week, for thirty weeks, which amounts to $990.00.

  For 2019, the spread of hours pay owed to Plaintiff is $12 per hour 2 for three hours per week, for

  ten weeks, for a total of $360.00. Accordingly, this Court respectfully recommends that Plaintiff

  be awarded a total of $1,350.00 in spread of hours damages.

         D.      Unpaid Minimum Wage

                 In his motion for default judgment, Plaintiff also requests damages in the amount

  of $252.00 for Defendants’ failure to pay him minimum wage for the hours worked from January

  to March 2019. (Pl. Mot. for Default J. ¶ 8; Martir Aff. ¶ 14(b).) However, the Amended

  Complaint does not contain a claim for unpaid minimum wages. Nor are such damages

  requested in the Prayer for Relief. Accordingly, since Plaintiff has not asserted a claim for

  unpaid minimum wages, he is not entitled to damages for such a claim and the Court

  recommends that none be awarded. See Fed. R. Civ. P. 54(c) (“A default judgment must not

  differ in kind from, or exceed in amount, what is demanded in the pleadings.”); see also Silge v.

  Merz, 510 F.3d 157, 159 (2d Cir. 2007) (“It would be fundamentally unfair to have the complaint

  lead defendant to believe that only a certain type and dimension of relief was being sought and

  then, should defendant attempt to limit the scope and size of the potential judgment by not




  2
         On December 31, 2018, the minimum wage for Long Island was raised to $12.00 per
  hour. See 12 N.Y.C.R.R. § 146-1.2.
                                                  14
Case 2:19-cv-02412-DRH-AYS Document 23 Filed 04/29/20 Page 15 of 19 PageID #: 112



  appearing or otherwise defaulting, allow the court to give a different type of relief or a larger

  damage award.”) (quotation omitted).

          In summary, this Court respectfully recommends that Defendants be ordered to pay

  Plaintiff $4,510.00 for unpaid overtime wages for hours worked in excess of 40 hours per week,

  $4,510.00 in liquidated damages, $10,000.00 for Wage Theft Prevention Act violations, and

  $1,350.00 in spread of hours damages, for a total monetary award of $20,370.00.

  IV.     Post-Judgment Interest

          While not mentioned in his motion, Plaintiff should also be awarded post-judgment

  interest, pursuant to 28 U.S.C. § 1961, which must be applied to “any money judgment in a civil

  case recovered in a district court.” 28 U.S.C. § 1961; see also Khurana, 2017 WL 1251102, at

  *17. Accordingly, this Court recommends awarding post-judgment interest, to be calculated

  based on the weekly average one-year constant maturity Treasury yield for the week preceding

  the date on which judgment is entered. See 28 U.S.C. § 1961(a) (“[I]nterest shall be calculated

  from the date of the entry of the judgment, at a rate equal to the weekly average 1-year constant

  maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System,

  for the calendar week preceding.”); see also Schipani v.McLeod, 541 F.3d 158, 165 (2d Cir.

  2008) (holding that post-judgment interest is mandatory and calculated pursuant to federal

  statute).

  V.      Attorney’s Fees and Costs

          Both the FLSA and the NYLL provide for the recovery of reasonable attorney’s fees by

  successful plaintiffs. See 29 U.S.C. §216(b); N.Y. Labor L. §§198(1-a),(1-d). The statutes

  similarly allow prevailing plaintiffs to recover costs from defendants. See 29 U.S.C. §216(b);

  N.Y. Labor L. §663(1). Counsel seeking such awards bear the burden of supporting their claims



                                                   15
Case 2:19-cv-02412-DRH-AYS Document 23 Filed 04/29/20 Page 16 of 19 PageID #: 113



  of hours expended by submission of accurate, detailed and contemporaneous time records. See

  N.Y. State Ass’n for Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1147-48 (2d Cir. 1983).

         When determining an award of attorney’s fees, the “starting point” for calculating a

  “presumptively reasonable fee,” is “the lodestar – the product of a reasonable hourly rate and the

  reasonable number of hours required by the case.” Millea v. Metro–North R.R. Co., 658 F.3d

  154, 166 (2d Cir. 2011) (“Both this Court and the Supreme Court have held that the lodestar –

  the product of a reasonable hourly rate and the reasonable number of hours required by the case

  – creates a ‘presumptively reasonable fee’.”) (quoting Arbor Hill Concerned Citizens

  Neighborhood Assoc. v. Cnty. of Albany, 522 F.3d 182, 183 (2d Cir. 2008)). The Supreme

  Court has held that “the lodestar method produces an award that roughly approximates the fee

  that the prevailing attorney would have received if he or she had been representing a paying

  client who was billed by the hour in a comparable case.” Perdue v. Kenny A. ex rel. Winn., 559

  U.S. 542, 551 (2010). “The lodestar figure includes most, if not all, of the relevant factors

  constituting a ‘reasonable attorney’s fee.’” Id. at 553 (citation omitted); see also Arbor Hill

  Concerned Citizens Neighborhood Assoc., 522 F.3d at 184, 190–91.

         The reasonableness of hourly rates are guided by the market rate “[p]revailing in the

  community for similar services by lawyers of reasonably comparable skill, experience and

  reputation,” Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984), and the relevant community is

  generally the “district in which the court sits.” Polk v. New York State Dep’t of Corr. Servs.,

  722 F.2d 23, 25 (2d Cir. 1983). Additionally, “[t]he burden is on the party seeking attorney's

  fees to submit sufficient evidence to support the hours worked and the rates claimed.” Hugee v.

  Kimso Apartments, LLC, 852 F. Supp. 2d 281, 291 (E.D.N.Y. 2012). This Circuit requires

  contemporaneous billing records for each attorney. See Scott v. City of New York, 643 F.3d 56,



                                                   16
Case 2:19-cv-02412-DRH-AYS Document 23 Filed 04/29/20 Page 17 of 19 PageID #: 114



  57 (2d Cir. 2011).

         Plaintiff seeks $7,650.00 in attorney’s fees and $550.00 in costs and has submitted an

  affirmation from his attorney, dated January 23, 2020, as well as billing records. (See DE [21].)

  The affirmation and the billing records submitted provide an itemization of time and services

  expended in this case, reflecting time spent, tasks performed as well as costs incurred. See id.

  The records reflect that Plaintiff’s attorney spent a total of 20.40 hours working on this case at a

  billing rate of $375.00 per hour. See id. The Court finds the hourly rate and the hours expended

  to be within the reasonable range. See Douyon v. NY Med. Health Care, P.C., 49 F. Supp. 3d

  328 (E.D.N.Y. 2014) (“To determine reasonable hourly rates, the Court notes this Circuit's

  adherence to the forum rule, which states that a district court should generally use the prevailing

  hourly rates in the district where it sits.”) (collecting cases); see also Gagasoules v. MBF

  Leasing LLC, No. 08-CV-2409, 2013 WL 1760134, at *4 (E.D.N.Y. Apr. 24, 2013) (“In the

  Eastern District of New York, depending on the nature of the action, extent of legal services

  provided and experience of the attorney, hourly rates range from approximately $300 to $400 per

  hour for partners, $200 to $300 per hour for senior associates, and $100 to $200 for junior

  associates”) (collecting cases); Ferrara v. Professional Pavers Corp., No. 11-CV-1433, 2013 WL

  1212816 (E.D.N.Y. Mar. 23, 2013) (“Recently, reasonable hourly rates in this district have

  ranged from approximately $200 to $400 for senior associates, $100 to $200 for junior

  associates, and $70 to $100 for paralegals”). Therefore, this Court finds it reasonable to grant

  the requested attorney’s fees in the amount of $7,650.00.

         Finally, as to costs, Plaintiff seeks a total of $550.00 in litigation expenses. These

  expenses include a $400.00 filing fee and $155.00 for service of process fees. Like the other

  amounts sought, the costs requested are reasonable and supported by the record. Accordingly,



                                                   17
Case 2:19-cv-02412-DRH-AYS Document 23 Filed 04/29/20 Page 18 of 19 PageID #: 115



  this Court respectfully recommends that Plaintiff be awarded costs in the amount requested of

  $555.00.

                                        RECOMMENDATION

         For the reasons stated herein, it is respectfully recommended that Plaintiff’s motion for

  default judgment, appearing at Docket Entry [19], be granted and that damages be awarded as

  follows: (1) unpaid overtime compensation, pursuant to both the FLSA and the NYLL, in the

  amount of $4,510.00; (2) liquidated damages, pursuant to both the FLSA and the NYLL, in the

  amount of $4,510.00; (3) $10,000.00 in damages for violations of the WPTA; (4) spread of hours

  damages in the amount of $1,350.00; and (4) post-judgment interest, to be calculated by the

  Clerk of the Court, pursuant to 28 U.S.C. § 1961. The Court further recommends that Plaintiff

  be awarded $7,650.00 in attorney’s fees and costs in the amount of $550.00, for a total monetary

  award of $28,570.00.

                                             OBJECTIONS

         A copy of this Report and Recommendation is being electronically served on counsel.

  Further, the Court is directing Plaintiff’s counsel to serve a copy of this Report and

  Recommendation by overnight mail and first-class mail to Defendants at their last known

  address(es) and to file proof of service on ECF by May 1, 2020. Any written objections to the

  Report and Recommendation must be filed with the Clerk of the Court within fourteen (14) days

  of service of this report. 28 U.S.C. § 636(b)(1) (2006 & Supp. V 2011); Fed. R. Civ. P. 6(a),

  72(b). Any requests for an extension of time for filing objections must be directed to the district

  judge assigned to this action prior to the expiration of the fourteen (14) day period for filing

  objections. Failure to file objections within fourteen (14) days will preclude further review of

  this report and recommendation either by the District Court or Court of Appeals. Thomas v.



                                                   18
Case 2:19-cv-02412-DRH-AYS Document 23 Filed 04/29/20 Page 19 of 19 PageID #: 116



  Arn, 474 U.S. 140, 145 (1985) (“[A] party shall file objections with the district court or else

  waive right to appeal.”); Caidor v. Onondaga Cnty., 517 F.3d 601, 604 (2d Cir. 2008) (“[F]ailure

  to object timely to a magistrate’s report operates as a waiver of any further judicial review of the

  magistrate’s decision.”).




  SO ORDERED.

  Dated: Central Islip, New York
         April 29, 2020
                                                        /s/ Anne Y. Shields
                                                        ANNE Y. SHIELDS
                                                        United States Magistrate Judge




                                                   19
